884 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruby PORTER, Widow of Roscoe Porter, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, Respondent.
No. 88-3539.
United States Court of Appeals, Sixth Circuit.
Sept. 18, 1989.

Before ENGEL, Chief Circuit Judge, and MERRITT and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Ruby Porter (Porter), petitioner, has filed a petition to review the final decision of the Benefits Review Board (Board), respondent, denying her request for black lung disability benefits as the widow of Roscoe Porter.  The Board had concluded that Ruby Porter was not entitled to disability benefits because, pursuant to the administrative regulations listed at 20 C.F.R. section 727.203(b)(4), the preponderance of the evidence of record had demonstrated that, at the time of his death, Roscoe Porter did not suffer from pneumoconiosis.


2
Upon review of Porter's petition for review, the record in its entirety, and the briefs of the parties, this court concludes that the Secretary's denial of black lung disability benefits to Ruby Porter was supported by substantial evidence.  Accordingly, the denial of benefits is AFFIRMED for the reasons stated by the Benefits Review Board in its decision of March 29, 1988.